            Case 2:19-cv-00893-RJC Document 74 Filed 08/03/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PYROTECHNICS MANAGEMENT, INC.,                  )
                                                )
             Plaintiff,                         )     Civil Action No. 2:19-cv-00893
                                                )
       v.                                       )
                                                )     JURY TRIAL DEMANDED
XFX PYROTECHNICS LLC and fireTEK,               )
                                                )
             Defendants.                        )

                           PLAINTIFF’S PROPOSED EXHIBIT LIST

       Plaintiff Pyrotechnics Management, Inc. identifies the following exhibits for the August

19, 2020 preliminary injunction hearing in this action:


       1. Copyright Registration No. TX 8-738-709 (Exhibit A to Complaint).

       2. Advertisements by fireTEK for new router (Exhibit B to Complaint).

       3. YouTube video by Laurian Antoci demonstrating new fireTEK router (Exhibit C to

             Complaint).

       4. March 18, 2019 cease and desist letter to XFX Pyrotechnics LLC (Exhibit D to

             Complaint).

       5. March 18, 2019 cease and desist letter to fireTEK (Exhibit E to Complaint).

       6. PGI Bulletin fireTEK advertisement (Exhibit F to Complaint).

       7. Expert Report of Robert M. Capuro (PYROTECHNICS 0001-0057).

       8. Robert M. Capuro curriculum vitae (PYROTECHNICS 0058-0060).

       9. Email from Laurian Antoci to Daniel Barker (PYROTECHNICS 0061).

       10. Notes by Daniel Barker from meeting with Laurian Antoci (PYROTECHNICS 0062).

       11. fireTEK materials from XFX Pyrotechnics LLC webpage (PYROTECHNICS 0063-

             0138).


                                                1
          Case 2:19-cv-00893-RJC Document 74 Filed 08/03/20 Page 2 of 3



       12. XFX Pyrotechnics LLC contact webpage (PYROTECHNICS 0139-0140).

       13. fireTEK webpage showing “Official Distributors” (PYROTECHNICS 0141-0144).

       14. Copyright Deposit Materials for Registration No. TX 8-738-709 (PYROTECHNICS

             0145-0151).

       15. XFX Pyrotechnics LLC Interrogatory Responses received September 3, 2019 (Not

             Bates Numbered).

       Plaintiff reserves the right to supplement or amend this list up to and through the time of

the hearing. Plaintiff also reserves the right to use any exhibit, whether listed here or not, for

purchases of impeachment, rebuttal, or to refresh a witness’s recollection of events. Further,

Plaintiff reserves the right to use any exhibit identified on the Exhibit List of any other party to

this proceeding.



                                       Respectfully submitted,


                                       /s/ Kevin C. Harkins
                                       /s/ Fred Tolhurst
                                       /s/ Lucy E. Hill
                                       Kevin C. Harkins, Esq.
                                       Fred Tolhurst, Esq.
                                       Lucy E. Hill, Esq.
                                       Dentons Cohen & Grigsby P.C.
                                       625 Liberty Ave.
                                       Pittsburgh, PA 15222-3152
                                       kevin.harkins@dentons.com
                                       fred.tolhurst@dentons.com
                                       lucy.hill@dentons.com

Dated: August 3, 2020                  Attorneys for Plaintiff, Pyrotechnics Management, Inc.
3397239.v1




                                                  2
         Case 2:19-cv-00893-RJC Document 74 Filed 08/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that on August 3, 2020 pursuant to Local Rule 5.5 of the United States

District Court for the Western District of Pennsylvania, the foregoing Plaintiff’s Proposed

Exhibit List was served upon the parties of record by the Court’s electronic filing system.




                                                 /s/ Kevin Harkins
